STATEMENT OF ADDITIONAL INFORMATION August 31, 2009 (as revised November 25, 2009) NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund Van Kampen NVIT Comstock Value Fund American Century NVIT Multi Cap Value Fund Van Kampen NVIT Real Estate Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager International Growth Fund Gartmore NVIT Developing Markets Fund NVIT Multi-Manager International Value Fund Gartmore NVIT Emerging Markets Fund NVIT Multi-Manager Large Cap Growth Fund Gartmore NVIT Global Utilities Fund NVIT Multi-Manager Large Cap Value Fund Gartmore NVIT International Equity Fund NVIT Multi-Manager Mid Cap Growth Fund Gartmore NVIT Worldwide Leaders Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Small Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Value Fund NVIT Bond Index Fund NVIT Multi-Manager Small Company Fund NVIT Core Bond Fund NVIT Multi Sector Bond Fund (formerly Van Kampen NVIT Multi Sector Bond Fund) NVIT Core Plus Bond Fund (formerly Lehman Brothers NVIT Core Plus Bond Fund) NVIT Nationwide Fund NVIT Enhanced Income Fund NVIT Nationwide Leaders Fund NVIT Global Financial Services Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT Growth Fund NVIT Small Cap Index Fund NVIT Health Sciences Fund NVIT Technology and Communications Fund NVIT International Index Fund NVIT U.S. Growth Leaders Fund NVIT Mid Cap Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Money Market Fund Templeton NVIT International Value Fund NVIT Money Market Fund II Nationwide Variable Insurance Trust (the “Trust”), a Delaware statutory trust, is a registered open-end, management investment company currently consisting of 62 series as of the date above.This Statement of Additional Information (“SAI”) relates only to the series of the Trust which are listed above (each, a “Fund” and collectively, the “Funds”). This SAI is not a prospectus but is incorporated by reference into the following Prospectuses. It contains information in addition to and more detailed than that set forth in the Prospectuses for the Funds and should be read in conjunction with the following Prospectuses: · AllianceBernstein NVIT Global Fixed Income Fund dated March 20, 2009 (as revised May 1, 2009) · American Century NVIT Multi Cap Value Fund dated March 20, 2009 (as revised May 1, 2009) · Federated NVIT High Income Bond Fund dated May 1, · Gartmore NVIT Developing Markets Fund dated May 1, · Gartmore NVIT Emerging Markets Fund dated May 1, · Gartmore NVIT Global Utilities Fund dated May 1, · Gartmore NVIT International Equity Fund dated May 1, · Gartmore NVIT Worldwide Leaders Fund dated May 1, · Neuberger Berman NVIT Multi Cap Opportunities Fund dated May 1, 2009 · Neuberger Berman NVIT Socially Responsible Fund dated May 1, 2009 · NVIT Bond Index Fund dated May 1, 2009 · NVIT Core Bond Fund dated May 1, 2009 · NVIT Core Plus Bond Fund dated May 1, · NVIT Enhanced Income Fund dated May 1, · NVIT Global Financial Services Fund dated May 1, · NVIT Government Bond Fund dated May 1, · NVIT Growth Fund dated May 1, 2009 · NVIT Health Sciences Fund dated May 1, · NVIT International Index Fund dated May 1, · NVIT Mid Cap Index Funddated May 1, 2009 · NVIT Money Market Fund dated August 31, · NVIT Money Market Fund II dated May 1, · NVIT Multi-Manager International Growth Fund dated May 1, 2009 · NVIT Multi-Manager International Value Fund dated May 1, 2009 · NVIT Multi-Manager Large Cap Growth Fund dated May 1, 2009 · NVIT Multi-Manager Large Cap Value Fund dated May 1, 2009 · NVIT Multi-Manager Mid Cap Growth Fund dated May 1, 2009 · NVIT Multi-Manager Mid Cap Value Fund dated May 1, 2009 · NVIT Multi-Manager Small Cap Growth Fund dated May 1, 2009 · NVIT Multi-Manager Small Cap Value Fund dated May 1, 2009 · NVIT Multi-Manager Small Company Fund dated May 1, 2009 · NVIT Multi Sector Bond Fund dated May 1, · NVIT Nationwide Fund dated May 1, 2009 · NVIT Nationwide Leaders Fund dated May 1, · NVIT S&P 500 Index Fund dated May 1, · NVIT Short Term Bond Fund dated May 1, · NVIT Small Cap Index Fund dated May 1, · NVIT Technology And Communications Fund dated May 1, 2009 · NVIT U.S. Growth Leaders Fund dated May 1, · Oppenheimer NVIT Large Cap Large Cap Growth Fund dated March 20, 2009 (as revised May 1, 2009) · Templeton NVIT International Value Fund dated March 20, 2009 (as revised May 1, 2009) · Van Kampen NVIT Comstock Value Fund dated May 1, 2009 · Van Kampen NVIT Real Estate Fund dated May 1, Terms not defined in this SAI have the meanings assigned to them in the Prospectuses. The Prospectuses may be obtained from Nationwide Funds, P.O. Box 5354, Cincinnati, Ohio 45201-5354, or by calling toll free 1-800-848-6331. THE TRUST’S INVESTMENT COMPANY ACT FILE NO.: 811-03213 TABLE OF CONTENTS PAGE General Information and History. 1 Additional Information on Portfolio Instruments and Investment Policies 2 Description of Portfolio Instruments and Investment Policies 8 Portfolio Turnover 48 Investment Restrictions 48 Disclosure of Portfolio Holdings 58 Trustees and Officers of the Trust 59 Investment Advisory and Other Services 64 Brokerage Allocation 77 Purchases, Redemptions and Pricing of Shares 83 Additional Information 85 Tax Status 87 Other Tax Consequences 89 Tax Consequences to Shareholders 90 Major Shareholders 90 Financial Statements 91 Appendix A - Debt Ratings A-1 Appendix B - Proxy Voting Guidelines Summaries B-1 Appendix C – Portfolio Managers C-1 Appendix D - 5% Shareholders D-1 GENERAL INFORMATION AND HISTORY Nationwide Variable Insurance Trust is an open-end management investment company organized under the laws of Delaware by an Amended and Restated Agreement and Declaration of Trust, dated October 28, 2004, as amended and restated on June 17, 2009. The Trust currently offers shares in 62 separate series, each with its own investment objective. The following Funds are diversified funds as defined in the Investment Company Act of 1940, as amended (the “1940 Act”): AllianceBernstein NVIT Global Fixed Income Fund, American Century NVIT Multi Cap Value Fund, Federated NVIT High Income Bond Fund, Gartmore NVIT Developing Markets Fund, Gartmore NVIT Emerging Markets Fund, Gartmore NVIT International Equity Fund, Neuberger Berman NVIT Multi Cap Opportunities Fund, Neuberger Berman NVIT Socially Responsible Fund, NVIT Bond Index Fund, NVIT Core Bond Fund, NVIT Core Plus Bond Fund, NVIT Enhanced Income Fund, NVIT Government Bond Fund, NVIT Growth Fund, NVIT International Index Fund, NVIT Mid Cap Index Fund, NVIT Money Market Fund, NVIT Money Market Fund II, NVIT Multi-Manager International Growth Fund, NVIT Multi-Manager International Value Fund, NVIT Multi-Manager Large Cap Growth Fund, NVIT Multi-Manager Large Cap Value Fund, NVIT Multi-Manager Mid Cap Growth Fund, NVIT Multi-Manager Mid Cap Value Fund, NVIT Multi-Manager Small Cap Growth Fund, NVIT Multi-Manager Small Cap Value Fund, NVIT Multi-Manager Small Company Fund, NVIT Multi Sector Bond Fund, NVIT Nationwide Fund, NVIT S&P 500 Index Fund, NVIT Short Term Bond Fund, NVIT Small Cap Index Fund, Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund, and Van Kampen NVIT Comstock Value Fund. 1 The following Funds are not diversified funds as defined in the 1940 Act: Gartmore NVIT Global Utilities Fund, Gartmore NVIT Worldwide Leaders Fund, NVIT Global Financial Services Fund, NVIT Health Sciences Fund, NVIT Nationwide Leaders Fund, NVIT Technology and Communications Fund, NVIT U.S.
